
	

115 HR 5658 IH: Workplace Choice and Flexibility for Individuals with Disabilities Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5658
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2018
			Mr. Grothman (for himself, Ms. Tenney, Mr. Estes of Kansas, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Rehabilitation Act of 1973 to clarify the definition of competitive integrated
			 employment.
	
	
 1.Short titleThis Act may be cited as the Workplace Choice and Flexibility for Individuals with Disabilities Act. 2.Clarification of definition of competitive integrated employmentSection 7(5) of the Rehabilitation Act of 1973 (29 U.S.C. 705) is amended—
 (1)in subparagraph (B)— (A)by striking not including and inserting including social and interpersonal interactions with colleagues, vendors, customers, superiors, or other such persons who the employee may come into contact with during the work day and across workplace settings, other than;
 (B)by inserting before the semicolon at the end the following: , except that such interactions shall not be considered solely at the work unit level; and (C)by striking and at the end;
 (2)by striking the period at the end of subparagraph (C) and inserting ; and; and (3)by adding at the end the following:
				
 (D)for which an individual may have been hired through— (i)contracts and subcontracts awarded pursuant to chapter 85 of title 41, United States Code;
 (ii)State set-aside contracts intended to support employment for individuals with disabilities; or (iii)other contracts subject to mandated direct labor-hour ratio of persons with disabilities.
						.
 3.Rule of constructionNothing in the amendments made by this Act shall be construed to reduce the number of jobs available for referral by a State agency or other entity.
 4.Sense of CongressIt is the sense of Congress that individuals who are hired pursuant to community rehabilitation programs, chapter 85 of title 41, United States Code, State set-aside contracts, or mandated direct-labor hour ratio programs, should be considered—
 (1)part of the competitive labor market; and (2)an employment outcome for State vocational rehabilitation purposes.
			
